IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-51226
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EDGAR VALENZUELA-GOMEZ,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-81-ALL-DB
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Edgar Valenzuela-Gomez has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Valenzuela has received a copy

of counsel's motion and brief, but he has not filed a

pro se brief of his own.    Our review of the brief filed by

counsel and of the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51226
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.